DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant elected Species B (Figure 4) in the reply filed 4/1/2021.   In the subsequent restriction requirement, claims 6-11 were then elected in the response filed 6/3/2021 reading on Species B, Figure 4.  Applicant cancelled examined claims 6-11 (see Non-Final mailed 6/11/2021) and presented new claims 15-18 which read on elected Species B and are under current examination.  Claims 1-5 and 12-14 remain withdrawn.  
 
Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o):
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies.

Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.
	Correction of the following is required: all of the new language presented in claims 15-18 that is not included in the specification including the highlighted sections below IF appropriately supported by the drawings, wherein information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter (MPEP 2163.06).  The portion that is both highlighted and italicized below is also not found in the specification; however, if entered it would be considered new matter as the drawings do not support these features.
15.  (New)  A vehicle traction battery assembly comprising: 
a first battery cell having a first terminal and first and second pins proximate the first terminal, a second battery cell having a second terminal and third and fourth pins proximate the second terminal; 
a first flange defines a first locating aperture, a second locating aperture and a first flange terminal aperture, wherein the first pin is received in the first locating aperture and the second pin is received in the second locating aperture to interlock the first flange with the first battery cell, wherein a second flange defines a third locating aperture, a fourth locating aperture and a second terminal aperture, wherein the third pin is received in the third locating aperture and the fourth pin is received in the fourth locating aperture to interlock the second flange with the second battery cell, and wherein each flange includes a pair of ribs; and 
a busbar defining a first busbar terminal aperture and a second busbar terminal aperture, wherein the busbar includes a trough, and wherein the trough is received between the pair of ribs when the first terminal is received in first flange terminal aperture and the first busbar terminal aperture, and when the second terminal is received in second flange terminal aperture and the second busbar terminal aperture.  



17. (New) The vehicle traction battery assembly of claim 15, wherein the pair of ribs are a raised above a top surface of the first and second flanges and the trough forms a cap above the pair of ribs.  
18. (New) The vehicle traction battery assembly of claim 15, wherein the first and second flanges have a bottom surface that follows a contour of the first and second battery cells proximate the first and second terminals, respectively.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:
Claim 1, line 14 recites “…when the first terminal is received in first flange terminal aperture” which omits “the” and should be corrected to the following to be grammatically correct:
		“…when the first terminal is received in the first flange terminal aperture”
Claim 1, line 15 recites “…when the second terminal is received in second flange terminal aperture…” which omits “the” and should be corrected to the following to be grammatically correct:
“…when the second terminal is received in the second flange terminal aperture…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The rejection of claim 6, and thus dependent claims 7-11, and claims 9-11, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the cancellation of the claims.
	The rejection of claim 6, and thus dependent claims 7-11, and claims 7-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in view of the cancellation of the claims.  
	The rejection of claim 6, and thus dependent claims 7-11, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements is withdrawn in view of the cancellation of the claims.  

6.	Claim 15, and thus dependent claims 16-18, and claims 16-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites in part that each flange [there being a first flange and a second flange defined] includes a pair of ribs (line 11).  Thus, the first flange has a pair of ribs and the second flange has a pair of ribs.  It is noted that the term “rib” or “ribs” does not exist in the instant disclosure (see objection above to the specification); however, the claimed ribs appear to correspond to features 268 (Fig. 4; P34 of the PGPUB).  At lines 13-14, the claim then recites, the pair of ribs…”  There are, however, two pairs of ribs as claimed, thus, the claim fails to invoke proper antecedent basis given there are two pairs of ribs and it is not clear which is considered the pair of ribs.  The issue compounds at claim 17 which again refers to “the pair of ribs” when then are actually two pairs of ribs.
	Claim 16 recites, “wherein pair of ribs are..” which is not clear if amended to include “the” (i.e., “wherein the pair of ribs”) as this extends the indefinite issue detailed above given there are two pairs of ribs, thus it is not clear which is the pair of ribs.
	Appropriate correction is required.

7.	Claim 15, and thus dependent claims 16-18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are detailed below.  
	The busbar is claimed as including a singular trough that is received between the pair of ribs (where there are actually two pairs of ribs- see 35 U.S.C. 112, second paragraph rejection above) such that the provision of lines 14-16 is allegedly met; however, it is not clear how this provision is met without defining that the busbar includes two trough members 216 as shown in Fig. 4 that respectfully mate with what are two pairs of ribs (268) in order to achieve the following feature:  “when the first terminal is received in [the] first flange terminal aperture and the first busbar terminal aperture, and when the second terminal is received in [the] second flange terminal aperture and the second busbar terminal aperture”
Appropriate explanation or correction is required.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 17 and 18 are added as new claims which do find support in the disclosure (either in the written description or the drawings).  Applicant has not pointed out where the new claims are supported [the response filed 9/13/2021 only states, “The new claims are more complete and include all of the essential elements of the claimed vehicle traction battery assembly”], nor is there a written description of the claim limitations presented in each of claims 17 and 18 in the application as filed, or a reasonable basis to conclude that the drawings support the features.  MPEP 2163, Section II-A notes:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").  

Furthermore, with respect to claim 18, the first and second flanges do not have what would is presented as a singular bottom surface with the features claimed.  
	Appropriate correction is required.  
Response to Arguments
9.	Applicant's response filed 9/13/2021 does not include any arguments and cancels the prior pending claims replacing them with claims 15-18 with the following statement:

    PNG
    media_image1.png
    144
    654
    media_image1.png
    Greyscale
 As detailed above, new claims 15-18 have the issues outlined under the various sections of 35 U.S.C. 112(a)/first paragraph and 112(b)/second paragraph, as well as issues with respect to antecedent basis within the specification.
	As previously noted in the Non-Final Office Action mailed 6/11/2021, future responses including any claim amendments should be accompanied with comments that specifically point out support for said claim amendments by way of specific paragraph numbers, annotated drawings if necessary, etc. (see MPEP 2163, section 3B; MPEP 714.02; and MPEP 2163.06).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kim et al. (US 2010/0173178) teaches the following structure having pins 635 proximate to respective terminals 621 that mate with electrical connection member 660:

    PNG
    media_image2.png
    656
    514
    media_image2.png
    Greyscale

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729